Citation Nr: 0514798	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-24 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a cold injury of the left foot, to include 
tinea pedis, a fungal infection of the toenails, and ingrown 
toenails.

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a cold injury of the right foot, to include 
tinea pedis, a fungal infection of the toenails, and ingrown 
toenails.

3.  Entitlement to a compensable rating for residuals of a 
fracture to the right distal tibia.

4.  Entitlement to a compensable rating for allergies, 
diagnosed as hay fever.
 
5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for benign positional 
vertigo (claimed as dizzy spells).

8.  Entitlement to service connection for residuals of an eye 
infection, claimed as conjunctivitis.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for a skin condition.

11.  Entitlement to service connection for residuals of a 
colon infection and stomach problems, to include indigestion, 
acidity, and a duodenal ulcer.

12.  Entitlement to service connection for arthritis of 
multiple joints, to include the neck, back, hips, and 
shoulders.

13.  Entitlement to service connection for flat feet.

14.  Entitlement to service connection for a chronic or 
recurrent ear infection.

15.  Entitlement to service connection for 
hypercholesterolemia (elevated serum cholesterol).

16.  Entitlement to service connection for diabetes with 
retinopathy and cataracts.

17.  Entitlement to service connection for a skin growth on 
the chest.

18.  Entitlement to service connection for epistaxis (bloody 
nose).

19.  Entitlement to service connection for a psychiatric 
disorder.

20.  Entitlement to service connection for benign prostate 
hypertrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

This case was the subject of a March 2005 hearing before the 
undersigned Veterans Law Judge.

Issues number 1 through 13, as listed on the title page, 
above, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDINGS OF FACT

On March 11, 2005, prior to the promulgation of a Board 
decision in this appeal, the Board received notification from 
the appellant that a withdrawal of his appeal is requested 
for the claims for service connection for a chronic or 
recurrent ear infection, hypercholesterolemia, diabetes with 
retinopathy and cataracts, a skin growth on the chest, 
epistaxis, a psychiatric disorder, and benign prostate 
hypertrophy.  


CONCLUSIONS OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met for the claims for service connection 
for a chronic or recurrent ear infection, 
hypercholesterolemia, diabetes with retinopathy and 
cataracts, a skin growth on the chest, epistaxis, a 
psychiatric disorder, and benign prostate hypertrophy.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing or on the record at a hearing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2004).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2004).  The appellant, at a March 11, 2005, Board hearing, 
and through his representative in a March 11, 2005, writing, 
has withdrawn his appeal as to the following issues: 1) 
Entitlement to service connection for ear infections; 2) 
Entitlement to service connection for elevated cholesterol; 
3) Entitlement to service connection for diabetes with 
retinopathy and cataracts; 4) Entitlement to service 
connection for a skin growth on the chest; 5) Entitlement to 
service connection for a bloody nose; 6) Entitlement to 
service connection for a psychiatric condition manifested by 
sleeplessness, stress, and bad dreams; and 7) Entitlement to 
service connection for benign prostate hypertrophy (claimed 
as frequent urination at night).
 
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to these issues and the veteran's appeal as to 
these issues is dismissed.


ORDER

The appeal is dismissed as to the claims for service 
connection for a chronic or recurrent ear infection, 
hypercholesterolemia, diabetes with retinopathy and 
cataracts, a skin growth on the chest, epistaxis, a 
psychiatric disorder, and benign prostate hypertrophy.  


REMAND

At his March 2005 VA Board hearing, for each of the 
disabilities for which the veteran seeks service connection, 
he has alleged treatment during service, incurrence of the 
condition during combat, or treatment at the Wadsworth or 
Sepulveda VA treatment facilities very shortly after service, 
or some combination of the above.

The service medical records contained in the claims file 
consist completely or nearly completely of the veteran's 
service entrance examination and records of hospital 
treatment for his fracture of the right tibia from May 1945 
until his discharge from service.  This does not appear 
likely to be the totality of the veteran's service medical 
records.  The veteran contends that additional service 
medical records exist that would substantiate his claims.  
The Board acknowledges that records of hospitalization post-
dating his May 1945 tibia fracture have recently been sought 
by the RO.  However, reviewing the RO's attempts to obtain 
the veteran's other service medical records in the mid-1940s, 
it does not appear that these attempts would meet modern VA 
legal standards.  That is, it is not clear that the records 
were sought until it was reasonably certain that such records 
did not exist or that further efforts to obtain these records 
would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  A new 
attempt should be made to obtain all additional service 
medical records, to include records of treatment, 
examination, and hospitalization for his full period of 
active service.  

Additionally, the veteran contends (including in testimony at 
his March 2005 Board hearing) that he received VA treatment 
for multiple conditions for which he now seeks service 
connection, to include stomach problems, hypertension, skin 
problems, eye problems, and ear, nose, and throat problems, 
beginning within one year after discharge from service and 
for years thereafter.  The veteran submitted releases for 
obtaining records of treatment at the VA Wadsworth and 
Sepulveda (referred to as Sapodilla in the Board hearing 
transcript) facilities from the mid-1940s forward.  The RO 
requested records of treatment from the Los Angeles VA 
healthcare system, but the records received were dated no 
earlier than 1968 and the bulk of them were dated much more 
recently.  In most instances it is not clear which records 
came from which facilities (e.g., Wadsworth or Sepulveda).  A 
few medical records in the initial claims file do indicate 
that at the very least the veteran had contact with VA 
medical centers in the Los Angeles area in 1946 and 1947 in 
connection with claims for benefits.  The RO did not 
acknowledge to the veteran that it was unsuccessful in 
obtaining VA records of treatment shortly after service, nor 
did it obtain information from the RO sufficient to ensure 
that the earlier records of treatment did not exist or that 
further attempts to obtain the records would be futile.  See 
38 U.S.C.A. § 38 U.S.C.A. § 5103A(b)(3).  After a detailed 
review of the releases submitted by the veteran and the 
medical evidence of record, the Board finds that in order to 
satisfy the its duty to assist the veteran in the development 
of his claim, the RO should seek the medical records of 
treatment of the veteran at the Sepulveda VA Medical Center, 
which apparently was/is in Los Angeles, California, for the 
period from 1945 to April 1984, and at the Wadsworth VA 
Medical Center from 1944 to 1974.  The veteran has alleged VA 
treatment for multiple conditions from multiple physicians at 
these facilities, including within his first year from 
discharge from service in December 1945.  If the RO cannot 
obtain records of such treatment, and particularly if the RO 
cannot obtain records of VA treatment within the first few 
years after the veteran's discharge from service, he should 
be so notified.  Records of a Federal department or agency 
must be sought until it is reasonably certain that such 
records do not exist or that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 5103A(b)(3).

At his March 2005 Board hearing, the veteran contended that 
he has eye and skin conditions due to in-service gas chamber 
exposure to lewisite or mustard gas.  He stated that he was 
sent into gas chambers without masks, to see how long he 
could last without putting on a mask.  A May 1946 private 
physician statement in the earliest of the veteran's claims 
files indicates that the veteran was receiving treatment 
shortly after service for urticaria (a skin condition, also 
known as hives), for which the private physician had "been 
unable to trace the etiological factor."  Additionally, the 
veteran received treatment for eye complaints both during 
service and after service.  The RO should contact the proper 
government entities to determine whether exposure to mustard 
or lewisite gas can be verified, to include whether the 
veteran is on the list of DoD-identified veterans verified to 
have participated in research involving mustard agents.  38 
U.S.C.A. § 5103A.

With respect to the veteran's service-connected residuals of 
a fracture of the right tibia, the January 2003 VA examiner 
diagnosed the veteran as having degenerative joint disease of 
the right ankle, mild to moderate, and a January 2003 X-ray 
report includes a description of "minimal degenerative 
changes" of the ankle joint and an impression of 
degenerative changes.  The October 2004 VA examination report 
includes complaints of severe pain, but only a diagnosis of 
right ankle fracture resolved; and October 2004 X-rays of the 
foot are indicated to be unremarkable, with an impression of 
"normal exam."  It is difficult to reconcile the 
disparities in X-ray results and the complaints of pain 
between the two examinations.  Further, it is not clear 
whether the arthritis found, if any, is a residual of the 
service-connected tibia fracture.  Moreover, whether there 
are positive X-ray findings may be a critical factual matter, 
since positive X-ray evidence of arthritis is one of the 
criteria for a minimum compensable (10 percent) rating for 
arthritis of the ankle.  See 38 C.F.R. 4.71a, Diagnostic 
Codes 5000, 5003.  In light of these unresolved medical 
rating issues, the Board finds that a new VA examination is 
required for a determination on the merits of entitlement to 
a compensable rating for residuals of a fracture of the right 
tibia.  38 U.S.C.A. § 5103A(d)(1).

With respect to the veteran's service connected cold injury 
of the feet, January 2003 and October 2004 VA examinations 
were not adequate for purposes of determining whether the 
next higher rating of 30 percent was warranted for each foot 
because several of the applicable rating criteria were not 
addressed.  Also, as the veteran also apparently has diabetic 
changes of the feet (see August 2003 private records of 
treatment), an examiner should, if possible, ascertain that 
portion of the veteran's symptomatology attributable to his 
service-connected cold injury of the feet.  The rating 
criteria that need to be considered in determining whether a 
30 percent rating is warranted are: arthralgia or other pain, 
numbness, cold sensitivity, tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, and 
X-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteo-arthritis).  See 38 C.F.R. § 4.104, 
Diagnostic Code 7122.  A new VA examination addressing the 
relevant rating criteria is needed.  See 38 U.S.C.A. 
§ 5103A(d)(1). 

At his March 2005 Board hearing, the veteran alleged recent 
daily treatment with steroids and an additional medication 
for his allergies.  This would represent a significant 
worsening of his condition as compared to that ascertained at 
prior VA examinations, and indeed the veteran contended at 
his Board hearing that his condition continues to worse 
significantly.  The RO should obtain recent VA records of 
treatment for allergies and hay fever, dating from July 2004 
forward.  See 38 U.S.C.A. § 5103A.  After obtaining any new 
records of treatment, the RO should consider whether a new VA 
examination for his allergy condition is warranted.  See 38 
U.S.C.A. § 5103A(d).
  
At his March 2005 Board hearing, the veteran contended that 
several conditions for which he seeks service connection were 
incurred in WW II under combat conditions.  For example, the 
veteran contends that he has hearing loss, tinnitus, and 
vertigo related to exposure to combat noise, and eye problems 
related to combat conditions.  He also contends a building 
fell on him during a combat incident.  Service department 
records verify that his unit took part in a major World War 
II campaign.  For each claim for service connection on 
appeal, the RO should make a finding as to whether the 
veteran's service meets the conditions of 38 U.S.C.A. 
§ 1154(b) (West 2002), and if so, the claim should be 
developed and adjudicated accordingly.  See also; VAOPGCPREC 
12-99 (the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality).
 
Accordingly, issues 1 through 13 on the title page of this 
document are REMANDED for the following action: 

1.  The RO must contact all appropriate 
service records' depositories to obtain 
any additional service medical records, 
to include records of treatment, 
examination, and hospitalization, for his 
full period of active service.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

If the RO cannot obtain additional 
service medical records, the veteran 
should be so notified.

2.  The veteran claims to have chronic 
eye and skin problems attributable to 
exposure to mustard or lewisite gas 
during training in service.  He also 
contends that he was sent into gas 
chambers without a mask.  The RO should 
contact the proper government entities to 
determine whether exposure to mustard or 
lewisite gas can be verified, to include 
whether the veteran is on the list of 
DoD-identified veterans verified to have 
participated in research involving 
mustard agents.

3.  The RO should obtain all VA records 
of treatment of the veteran for the 
period from July 2004 to the present, 
particularly to include all records of 
treatment of the veteran's feet, right 
leg, and his hay fever (including any 
treatment involving prescription of 
steroids or other medication for hay 
fever).

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

4.  The RO should request the medical 
records of treatment of the veteran at 
the Sepulveda VA Medical Center, which 
apparently was/is in Los Angeles, 
California, for the period from 1945 to 
April 1984.  The veteran has alleged VA 
treatment for multiple conditions from 
multiple physicians, including within his 
first year from discharge from service in 
December 1945.

If the RO cannot obtain records of such 
treatment, and particularly if the RO 
cannot obtain records of treatment within 
the first few years after the veteran's 
discharge from service, he should be so 
notified.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

5.  The RO should request the medical 
records of treatment of the veteran at 
the Wadsworth VA Medical Center from 1944 
to 1974.  The veteran has alleged VA 
treatment for multiple conditions from 
multiple physicians, including within his 
first year from discharge from service in 
December 1945.

If the RO cannot obtain records of such 
treatment, and particularly if the RO 
cannot obtain records of treatment within 
the first few years after the veteran's 
discharge from service, he should be so 
notified.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

6.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurological 
examinations for the purpose of 
determining the current severity of his 
service-connected residuals of a cold 
injury to the feet and residuals of a 
fracture of the right distal tibia.  

The RO should send the claims files to the 
examiners for review, and the clinicians 
should indicate that the claims files were 
reviewed, to include records of treatment 
for and hospitalization for the fracture 
dating from May 1945 and the months 
thereafter, records of treatment for 
diabetes mellitus (see, for example, 
August 2003 records of treatment 
indicating the veteran to have no sensory 
deficit in his feet and to have diabetic 
foot changes, but pain not consistent with 
claudication or diabetic neuropathy); and 
VA examination reports of the feet in 
October 2004, and of the right leg and 
ankle dated in January 2003 and October 
2004.

The orthopedic examiner should be advised 
of the following:

a) that initial in-service X-ray 
reports and treatment reports indicate 
that the fracture was just above the 
ankle;

b) that the January 2003 VA examiner 
diagnosed the veteran as having 
degenerative joint disease of the right 
ankle, mild to moderate, and a January 
2003 X-ray report includes a description 
of "minimal degenerative changes" of the 
ankle joint and an impression of 
degenerative changes; and
 
c) that the October 2004 VA 
examination report includes complaints of 
much more severe pain, but only a 
diagnosis of right ankle fracture 
resolved; and October 2004 X-rays of the 
foot indicated to be unremarkable, with an 
impression of "normal exam."

The orthopedic examiner is requested to 
provide an opinion as to whether 
degenerative arthritis of the ankle is 
established by X-ray findings.  Any 
necessary and medically advisable tests or 
studies, such as X-rays, should be 
performed to make this determination.  
If degenerative arthritis of the ankle is 
established by X-ray findings, the 
orthopedic examiner is requested to 
provide an opinion as to whether any such 
degenerative arthritis of the ankle is at 
least as likely as not (whether there is a 
50 percent or greater probability) a 
residual of the veteran's in-service 
fracture of the tibia just above the 
ankle. 

Further, if and only if degenerative 
joint disease of the right ankle is found 
and is in the examiner's view at least as 
likely as not a residual of the in-
service fracture of the right tibia just 
above the ankle, the examiner should 
perform full range of motion studies of 
the right ankle and comment on the 
functional limitations of the right ankle 
caused by pain, flare-ups of pain, 
weakness, fatigability, and 
incoordination.  Any additional 
functional limitation should be expressed 
as limitation of motion of the right 
ankle.  Specifically, after determining 
the range of motion of the right ankle, 
the examiner should opine whether it is 
at least as likely as not that there is 
any additional functional loss (i.e., 
additional loss of motion) due to pain or 
flare-ups of pain supported by adequate 
objective findings, or weakness on 
movement, excess fatigability, or 
incoordination.
 
The neurological examiner should be asked 
to determine the current severity of the 
veteran's service-connected residuals of 
a bilateral cold injury to the feet.  The 
examiner is requested to provide findings 
regarding whether each of the following 
is present for each foot, and if so, 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that they are attributable 
to the veteran's service-connected cold 
injury of the feet:  arthralgia or other 
pain, numbness, cold sensitivity, tissue 
loss, nail abnormalities, color changes, 
locally impaired sensation, 
hyperhidrosis, and X-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteo-arthritis). 

Both examiners should also indicate 
whether the veteran's complaints of pain 
are consistent or commensurate with the 
objective medical evidence of record, and 
if so, what the etiology or etiologies of 
the pain are (right ankle arthritis, 
diabetes, cold injury, etc.) and if it is 
possible to ascertain without resort to 
pure speculation, the relative extent to 
which each of these conditions 
contributes to the veteran's pain and 
disability.

To the extent possible, the examiners 
should distinguish functional impairment 
due to the veteran's service-connected 
conditions (right ankle injury, bilateral 
cold injury of the feet) from any 
impairment due to any non-service-
connected disability (such as diabetes) 
that may be present.  If no such 
distinction can be made without resort to 
pure speculation, the examiners should so 
state.

7.  At his March 2005 Board hearing, the 
veteran alleged several combat incidents 
as giving rise to disabilities for which 
he now claims service connection.  He 
alleged eye problems, hearing loss, 
tinnitus, and vertigo at least in part 
attributable to combat noise and combat 
situations.  He also contends a building 
fell on him during a combat incident.  In 
adjudicating each service connection 
claim, the RO should make a determination 
as to whether 38 U.S.C.A. § 1154(b) 
applies, and if so, the claim should be 
developed and adjudicated accordingly.  
The ordinary meaning of the phrase 
"engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154(b), requires 
that a veteran have participated in 
events constituting an actual fight or 
encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 
12-99.

8.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
This should include consideration of whether 
a VA compensation examination is required for 
a determination on the merits of any issue on 
appeal other than that already provided for 
above.  See 38 U.S.C.A. § 5103A(d).  If 
further action is required, the RO should 
undertake it before further adjudication of 
the claims.

9.  The RO should readjudicate issues 
number 1 through 13, listed on the title 
page of this decision and remand, with 
consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in January 2005.
 
10.  If any benefit requested on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the January 
2005 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


